Citation Nr: 1456353	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder, including as secondary to service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to May 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the Veteran's claims of service connection for a back disorder and an acquired psychiatric disorder.  The Board remanded the claims, most recently in January 2014, for further evidentiary development and notification.  In that remand, the Board directed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, schedule him for VA psychiatric examination, and then re-adjudicate the claims.  The AOJ provided the Veteran with the required notice in a March 2014 letter and scheduled him for VA examination, which was conducted in June 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2014, in which the AOJ again denied the Veteran's claims of service connection.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims of service connection for a back disorder and an acquired psychiatric disorder, both including as due to service-connected disability.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2014).  

Here, however, after the issuance of the most recent SSOC in July 2014, in which it addressed all the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with the Veteran's ongoing treatment for his back and psychiatric disorders with VA providers.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in July 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




